     Case 3:20-cv-00757-JPG Document 9 Filed 09/02/20 Page 1 of 2 Page ID #20




                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER,                               )
                                              )
               Plaintiff,                     )        Cause No. 3:20-cv-00757-MAB
v.                                            )
                                              )
MANSI AND SANKET, INC.,                       )
                                              )
               Defendant.                     )

     ENTRY OF APPEARANCE AND REQUEST FOR ADDITIONAL TIME TO FILE
                ANSWER OR OTHER RESPONSIVE PLEADING

        Comes Now Jay L. Kanzler and enters his appearance on behalf of defendant Mansi and

Sanket, Inc. Defendant requests additional time, up to and including September 14, 2020, in which

to file its answer and/or other responsive pleading.


                                                  WITZEL, KANZLER & DIMMITT, LLC

                                                  By: /s/ Jay L. Kanzler
                                                     Jay L. Kanzler Jr. #6208995 IL
                                                     2001 S. Big Bend Blvd.
                                                     St. Louis, MO 63117
                                                     314-645-5367
                                                     314-645-5387 (fax)
                                                     jaykanzler@wkllc.com
  Case 3:20-cv-00757-JPG Document 9 Filed 09/02/20 Page 2 of 2 Page ID #21




                               CERTIFICATE OF SERVICE

     The undersigned certifies that a copy of this pleading was filed with the Court using the
ECF/CM electronic filing system on this 2nd day of September 2020.

                                                     /s/ Jay L. Kanzler
